DETAILED ACTION
Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 18 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that issues from Application Nos. 17,015,433, 17,015,445, 17,015,551, 17,015,547, 17,015,557, 17,015,570, 17,015,581, 17,015,589, 17,015,599, 17,015,887, 17,015,897, 17,015,924, 17,015,933, 17,015,969, 17,015,976, 17,015,986, 17,016,224, 17,016,231, 17,016,239, 17,016,241, 17,016,243, 17,016,248, 17,016,250, 17,016,254, 17,016,258, 17,016,259, 17,016,279, 17,016,283, 17,016,284, 17,016,285, 17,016,286, 17,016,288, 17,016,289, 17,016,292, 17,016,295, 17,016,310, 17/015,516, 17/015,529, 17/015,537, and 17/016,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The objection to the specification is withdrawn in light of Applicant’s deposit statement and amendment to the specification.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement. 
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s cancellation of the claim.  
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s deposit statement.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of copending Application Nos. 17,015,433, 17,015,445, 17,015,551, 17,015,547, 17,015,557, 17,015,570, 17,015,581, 17,015,589, 17,015,599, 17,015,887, 17,015,897, 17,015,924, 17,015,933, 17,015,969, 17,015,976, 17,015,986, 17,016,224, 17,016,231, 17,016,239, 17,016,241, 17,016,243, 17,016,248, 17,016,250, 17,016,254, 17,016,258, 17,016,259, 17,016,279, 17,016,283, 17,016,284, 17,016,285, 17,016,286, 17,016,288, 17,016,289, 17,016,292, 17,016,295, and 17,016,310 is withdrawn in light of Applicant’s filing of a terminal disclaimer.
The provisional rejection of claims 13 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of copending Application Nos. 17/015,516, 17/015,529, 17/015,537, and 17/016,226 is withdrawn in light of Applicant’s filing of a terminal disclaimer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eby (2017, US 9,591,827) in view of de Beuckleer (2011, US 8,017,756).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 21 September 2021, as applied to claims 1-20.  Applicant’s arguments and the Ghavami Declaration, both filed 18 March 2022, have been fully considered but they are not persuasive.  
The claims are drawn to soybean variety 99030218, methods of using it, and products and plants produced from it.
Eby teaches soybean variety 11KA71163-56-06, which is also known as 57160653 (claims 1-2, column 6, lines 43-44, Table 1).  Like the instant soybean, 11KA71163-56-06 has purple flowers, gray pubescence, tan pods, gray hila, yellow, dull seed coats, yellow cotyledons, ovate leaflets, the MON889788 and MON87708 events, the Rps1c Phytophthora root rot resistance allele, the rhg1 soybean cyst nematode resistance gene, and indeterminate growth (Table 1;  column 7, lines 8-19).  11KA71163-56-06 and the instant soybean have similar values for relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein.  Eby does not teach 11KA71163-56-06 with the A5547-127 event. 
Eby teaches cells, tissue culture of the plant (claims 3-4), methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6), F1 progeny seeds (claim 7), introducing transgenes into the plant, including those conferring h male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 8-10), a method of introducing a single locus conversion into the plant, including one conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 11-13), a method of using the plant to produce a different inbred soybean plant (claims 14-17), a method of mutagenizing the plant (claim 17), and methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claims 18-19).
Beuckleer teaches soybean plants with the A5547-127 event, which confers glufosinate tolerance without otherwise compromising agronomic performance (column 25, lines 1-36;  column 26, lines 34-42). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the A5547-127 event into 11KA71163-56-06 by backcrossing.  One of ordinary skill in the art would have been motivated to do so because doing so would confer an herbicide resistance to 11KA71163-56-06 that would allow it to survive in a field sprayed with glufosinate, in addition to glyphosate and/or dicamba, to control weeds.  Additionally, Eby suggests introducing glufosinate resistance into the plant (column 16, lines 22-34);  the A5547-127 event is one way to achieve that, with the advantage that it does not otherwise compromise agronomic performance (Beuckleer, column 25, lines 1-36;  column 26, lines 34-42).
11KA71163-56-06 and the instant soybean have similar values for relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein.  These differences are merely a difference in degree and not in kind, and would be expected by one of ordinary skill in the art introgressing one trait from one plant into another. 
One of ordinary skill in the art would have introduced transgenes and single locus conversions into the plant, including those conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, as taught by Eby.  One of ordinary skill in the art would have been motivated to do so because would introduce further desired traits;  for example insect resistance would allow the plants to grown in areas with pests.   
One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as taught by Eby.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce 11KA71163-56-06’s traits into other, new soybean lines.
One of ordinary skill in the art would have mutagenized the resulting soybean, as taught by Eby.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce new traits into 11KA71163-56-06.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as taught by Eby.  One of ordinary skill in the art would have been motivated to do so because these are the economically important products from soybeans and ones of the main reasons farmers grow soybeans.
Response to Arguments
The Declaration states that their genetic analysis has a less than 2% error rate and can distinguish between two unique cultivars (Declaration ¶3).
This is not found persuasive because this is an obviousness rejection, not an anticipation rejection.  The rejection does not assert that Eby’s soybean and the instant soybean are identical.
The Declaration states that this 6,000 SNP marker loci panel represents the standard, unbiased criteria used for genotypic comparison of soybean seed; the SNP similarity of 96% using the BARCSoySNP6k can be used as the conservative point for demarcation of soybean cultivars, and the analysis of two cultivars using the BARCSoySNP6k panel developed for soybeans is sufficient to determine whether two cultivars are different;  a genotypic difference at 237 of the loci among the panel of 5696 SNP loci establishes that the cultivars are significantly distinct from each other (Declaration ¶5-6).
This is not found persuasive because this is an obviousness rejection, not an anticipation rejection.  The rejection does not assert that Eby’s soybean and the instant soybean are identical.
The Declaration states that the genetic testing analysis identified that 99030218 and 57160653 differ at 237 of the 5696 SNPs that were tested (4.1%), with Table 1 highlighting the allele identified at each locus for each cultivar and the calculated similarity based on the genotypic data; these findings establish that these cultivars are genetically distinct (Declaration ¶7).
This is not found persuasive because this is an obviousness rejection, not an anticipation rejection.  The rejection is not an anticipation rejection and does not assert that Eby’s soybean and the instant soybean are identical.  
Soybean 99030218 was made by crossing the donor plant to the recurrent parent (Eby’s soybean) to make F1 progeny, crossing the F1 progeny to the recurrent parent to make BC1F1 progeny, crossing the BC1F1 progeny to the recurrent parent to make BC2F1 progeny, then selfing the BC1F2 progeny (¶68).  BC2F1 progeny have approximately 87.5% similarity to the recurrent parent, and selection of plants that resemble the recurrent parent can increase the recovery of its genes (Fehr, 1991, Principles of Cultivar Development: Theory and Technique, Iowa State University, pg 360-376;  see Table 28-2;  pg 370, paragraph 2).  The 95.9% similarity between 99030218 and its recurrent parent suggests that the donor parent also had similarity to the recurrent parent or that the selfed BC1F2 progeny were selected for similarity to the recurrent parent (as suggested by Eby, column 29, lines 22-55).  That 99030218 has 95.9% similarity to its recurrent parent is not surprising.
The Declaration states that these findings establish that these cultivars are genetically distinct, and one of ordinary skill could not have possibly expected to generate the genotype of 99030218 based on knowledge of the genotype of 57160653, especially by merely introgressing a transgenic event(s) (Declaration ¶7).
This is not found persuasive.  One of ordinary skill in the art would expect genetic differences between a backcrossed plant and its recurrent parent.  These differences presumably came from the donor parent.  It is not possible for the Office to assess whether the genotype of 99030218 falls outside the genus of expected BC2F2 genotypes without knowledge of the exact genotype of the donor parent.  
Eby claims 57160653 further comprising a single locus conversion (claim 13) and a method of making it by backcrossing (claim 11), including where the conversion confers herbicide resistance (claim 12).  To understand the scope of those claims, Eby’s specification is reviewed below.
Eby defines a single locus conversion as follows (column 6, lines 16-24):
Single Locus Converted (Conversion).  Single locus converted (conversion), also known as coisogenic plants, refers to plants which are developed by a plant breeding technique called backcrossing and/or by genetic transformation to introduce a given locus that is transgenic in origin, wherein essentially all of the morphological and physiological characteristics of a soybean variety are recovered in addition to the characteristics of the locus transferred into the variety via the backcrossing technique or by genetic transformation.

Eby tells us that converted plants produced by backcrossing will have essentially all of the morphological and physiological characteristics of the recurrent parent, in addition to the single transferred gene from the nonrecurrent parent (column 24, lines 29-35):
The resulting progeny from this cross are then crossed again to the recurrent parent and the process is repeated until a soybean plant is obtained wherein essentially all of the morphological and physiological characteristics of the recurrent parent are recovered in the converted plant, in addition to the single transferred gene from the nonrecurrent parent.

Eby provides a definition of “essentially all” in a paragraph where he tells us that converted plants will have “occasional variant traits” and are part of his invention (column 23, line 60, to column 24, line 10):
When the term "soybean plant" is used in the context of the present invention, this also includes any single gene conversions of that cultivar.  The term single gene converted plant as used herein refers to those soybean plants which are developed by a plant breeding technique called backcrossing wherein essentially all of the morphological and physiological characteristics of a cultivar are recovered in addition to the single gene transferred into the cultivar via the backcrossing technique.  By "essentially all" as used herein in the context of morphological and physiological characteristics it is meant that the characteristics of a plant are recovered that are otherwise present when compared in the same environment, other than occasional variant traits that might arise during backcrossing or direct introduction of a transgene.  It is understood that a locus introduced by backcrossing may or may not be transgenic in origin, and thus the term backcrossing specifically includes backcrossing to introduce loci that were created by genetic transformation.

Eby further tells us backcross converted plants will have traits that vary from those of 57160653 (column 26, lines 34-41):
The modified soybean cultivar 57160653 may be further characterized as having the morphological and physiological characteristics of soybean cultivar 57160653 listed in Table 1 as determined at the 5% significance level when grown in the same environmental conditions and/or may be characterized by percent similarity or identity to soybean cultivar 57160653 as determined by SSR markers.  

Eby tells us to introduce single locus conversions into 57160653 by backcrossing (column 25, lines 3-9):  
Cultivar 57160653 represents a new base genetic cultivar into which a new locus or trait may be introgressed.  Direct transformation and backcrossing represent two important methods that can be used to accomplish such an introgression.  The term backcross conversion and single locus conversion are used interchangeably to designate the product of a backcrossing program.

Eby’s specification teaches that with the help of marker-assisted selection a backcross conversion can be made in as few as two backcrosses (column 25, lines 19-29).
It is noted that Eby teaches that “it is understood by those of ordinary skill in the art that for single gene traits that are relatively easy to classify, the backcross method is effective and relatively easy to manage” (column 25, lines 35-38) and herbicide resistance conferred by a transgene is listed as such a trait (column 25, lines 40-57).
In light of Eby’s specification, one of ordinary skill in the art would interpret Eby’s claims 11-13 as encompassing a backcrossing method with as few as two backcrosses, where the trait backcrossed in is herbicide resistance, and would interpret the single locus converted plant of Eby’s claim 13 as encompassing plants that are not invariant from 57160653’s traits, other than the conversion, but that differ from 57160653 to some undefined extent and have “occasional” variant traits relative to it.
Thus, one of ordinary skill in the art would have expected variant traits to be encompassed within the single locus converted plant claimed in Eby’s claim 13 or produced by Eby’s methods of claims 11 and 12.  One of ordinary skill in the art would have expected the single locus converted plant to not be identical to 57160653.  One of ordinary skill in the art would not be be surprised by a 4.1% difference in SNPs between the instant plant and its recurrent parent because Eby tells us that converted plants produced by backcrossing will have essentially all of the morphological and physiological characteristics of the recurrent parent, in addition to the single transferred gene from the nonrecurrent parent (column 24, lines 29-35), and that backcross converted plants will have traits that vary from those of 57160653 (column 26, lines 34-41).
The Declaration states that given the genetic differences between 99030218 and 57160653, the complex nature of inheritance, and the intrinsic unpredictability of soybean breeding in general, it is his opinion that the disclosure of 57160653 in no way teaches or suggests a soybean plant with the genotype of 99030218 to one of ordinary skill in the art of plant breeding (Declaration ¶8).
This is not found persuasive.  As discussed above, Eby teaches one of ordinary skill in the art that plants encompassed by his claim 13 will differ from 57160653 by more than just the single locus conversion.
Applicant has not shown that any of the genetic differences between 99030218 and its recurrent parent are unexpected in light of the genotypes of the donor and recurrent parents, are differences in kind, or have practical significance.  Differences must be unexpected and unobvious and must have practical significance.  See MPEP 716.02(b) and Ex parte C 27 USPQ2d 1492(Bd. Pat. App. & Inter. 1992).  See also In re POD-NERS, LLC, 337 Fed. Appx. 901, 903 (Fed. Cir. 2009), where the claimed range of seed coat colors were not shown to have any meaningful impact on the properties of the claimed soybeans or resulted in any other objective evidence of secondary considerations that might show nonobviousness.
Applicant’s arguments quote or repeat the statements and conclusions of the Declaration (response pg 7-8).
This is not found persuasive because Applicant has not shown that differences between 99030218 and its recurrent parent are unexpected and unobvious and have practical significance.
Eby suggests introducing glufosinate resistance into 57160653 (column 16, lines 22-34);  Beuckleer’s A5547-127 event is one way to achieve that, with the advantage that it does not otherwise compromise agronomic performance (Beuckleer, column 25, lines 1-36;  column 26, lines 34-42).  Applicant has not shown unexpected results for using that glufosinate resistance event over another.  Instead, consistent with the teachings of Eby and Beuckleer, the claimed plant has essentially all of the morphological and physiological characteristics of the recurrent parent, as one of ordinary skill in the art would expect from a plant produced by introgression of glufosinate resistance into 57160653.  
Only a reasonable expectation of success is required for determinations of obviousness. See In re O’Farrell, 7 USPQ 2d 1673, 1681 (Fed. Cir. 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of copending Application Nos. 17,461,408, 17,461,420, 17,461,427, 17,461,439, 17,461,447, 17,461,453, 17,461,465, 17,461,473, 17,461,483, 17,461,488, 17,461,497, 17,461,506, and 17,461,517.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection is repeated for the reasons of record as set forth in the Office action mailed 21 September 2021, as applied to claims 1-20.  Applicant’s arguments filed 18 March 2022 have been fully considered but they are not persuasive.  
The claims of the instant application and each of ‘408, ‘420, ‘427, ‘439, ‘447, ‘453, ‘465, ‘473, ‘483, ‘488, ‘497, ‘506, and ‘517 are patentably indistinct because the claims differ only in the name of the cultivars in the claims.  These names are in-house designations have no art accepted meaning.
However, the cultivars all share parents, 11KA71163-56-06 X (11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN)), and were made by the same breeding steps.
All the soybean cultivars claimed in the instant and copending applications have yellow seed coats, a dull seed coat luster, yellow cotyledons, ovate leaflets, purple flowers, gray pubescence, tan pods, gray hila, the MON889788, A5547-127, and MON87708 events, the Rps1c Phytophthora root rot resistance allele, the rhg1 soybean cyst nematode resistance gene, and indeterminate growth.
The soybean cultivars claimed in the instant and copending applications also share similar values for relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein, as shown in the table below:

    PNG
    media_image1.png
    888
    760
    media_image1.png
    Greyscale

Relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein are all affected by the environmental conditions in which the plant is grown.
Relative maturity is affected by growing temperature and the amount of daylight (Iowa State University Extension and Outreach, 2018, Soybean Planting and Decision Tool, https://crops.extension.iastate.edu/facts/soybean-planting-decision-tool; see Figure 4).  
Lodging score is affected by planting date and seeding rate (Pioneer, 2021, https://www.pioneer.com/us/agronomy/planting_date_effects_lodging_yield_soybeans.html, see Fig 4, 5, pg 5, ¶1, 4).  
Plant height is affected by a wide range of environmental conditions (Yang et al, 2021 BMC Plant Biology 21:63;  see paragraph spanning the columns on pg 2).
Seed size is affected by weather conditions during seed-filling, particularly extreme late-season stress (Wiebold, 2015, https://ipm.missouri.edu/ipcm/2008/11/Soybean-Seed-Size-Does-Not-Affect-Yield-Performance/, ¶2 and 5) and can vary as much as 20% within a given variety (Staton, 2017, Recommendations for planting large soybean seed, MSU Extension, https://www.canr.msu.edu/news/recommendations_for_planting_large_soybean_seed;  ¶1). 
Protein and oil concentrations are affected by fertilizer application (Assefa et al, 2019, Front. Plant Sci. 10:298; see pg 10, left column, paragraph 2).
It is clear that the variation in these 6 traits between the instant cultivar and the 49 other cultivars can be accounted for by differing environmental conditions.  As none of the traits distinguish the instant cultivar from those claimed the applications listed above, these cultivars are not distinct and thus are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant urges that under MPEP § 804(1)B(1)(b), if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application and that application has the earliest effective U.S. filing date compared to the reference application, the rejection should be withdrawn in the application having the earliest effective U.S. filing date (response pg 8).
This is not found persuasive because the provisional nonstatutory double patenting rejections are not the only rejection remaining in an application.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/461,399. 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 21 September 2021, as applied to claims 13 and 18.  Applicant’s arguments filed 18 March 2022 have been fully considered but they are not persuasive.  
Claim 13 of the instant application claims a soybean plant of soybean cultivar 99030218, further comprising a single locus conversion, wherein the plant comprises the single locus conversion and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 99030218.  
The soybean cultivar claimed in ‘399 differs from the soybean cultivar claimed in the instant application in one trait controlled by a single gene, but those and the instant cultivar otherwise have yellow seed coats, a dull seed coat luster, yellow cotyledons, ovate leaflets, purple flowers, gray pubescence, tan pods, the MON889788, A5547-127, and MON87708 events, the Rps1c Phytophthora root rot resistance allele, the rhg1 soybean cyst nematode resistance gene, and indeterminate growth.  All share parents 11KA71163-56-06 X (11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN)) and were made by the same breeding steps.  They also have Relative maturity, Lodging, Height, Seeds/lb, Seed % protein, and Seed % oil values similar to that of the instant soybean, given these traits are affected by environmental conditions, as discussed above, and incorporated herein.
The one trait the soybean cultivars claimed in the instant application and in ‘399 differs in is the single gene trait, hila color.  This is summarized in the following Table:

    PNG
    media_image2.png
    319
    946
    media_image2.png
    Greyscale

The soybean cultivar claimed in ‘399 is thus indistinguishable from a soybean plant of soybean cultivar 99030218 further comprising a single locus conversion, wherein the plant comprises the single locus conversion and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 99030218. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant urges that under MPEP § 804(1)B(1)(b), if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application and that application has the earliest effective U.S. filing date compared to the reference application, the rejection should be withdrawn in the application having the earliest effective U.S. filing date (response pg 8).
This is not found persuasive because the provisional nonstatutory double patenting rejections are not the only rejections remaining in the application.

Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,591,827 in view of U.S. Patent No. 8,017,756
The rejection is repeated for the reasons of record as set forth in the Office action mailed 21 September 2021, as applied to claims 1-20.  Applicant’s arguments and the Ghavami Declaration, both filed 18 March 2022, have been fully considered but they are not persuasive.  
The instant application claims soybean variety 99030218, methods of using it, and products and plants produced from it.
‘827 claims soybean variety (claims 1-2), which its specification teaches is another name for 11KA71163-56-06 (column 6, lines 43-44). ‘827 claims cells, tissue culture of the plant (claims 3-4), methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6), F1 progeny seeds (claim 7), introducing transgenes into the plant, including those conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 8-10), a method of introducing a single locus conversion into the plant, including one conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 11-13), a method of using the plant to produce a different inbred soybean plant (claims 14-17), a method of mutagenizing the plant (claim 17), and methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claims 18-19).
Like the instant soybean, 11KA71163-56-06 is defined as having purple flowers, gray pubescence, tan pods, gray hila, yellow, dull seed coats, yellow cotyledons, ovate leaflets, the MON889788 and MON87708 events, the Rps1c Phytophthora root rot resistance allele, the rhg1 soybean cyst nematode resistance gene, and indeterminate growth.  11KA71163-56-06 and the instant soybean also have similar values for relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein.  
‘827 does not claim 11KA71163-56-06 with the A5547-127 event. 
‘756 teaches soybean plants with the A5547-127 event, which confers glufosinate tolerance without otherwise compromising agronomic performance (column 25, lines 1-36;  column 26, lines 34-42). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the A5547-127 event into 11KA71163-56-06 by backcrossing.  One of ordinary skill in the art would have been motivated to do so because doing so would confer a herbicide resistance to 11KA71163-56-06 by that would allow it to survive in afield sprayed with glufosinate, in addition to glyphosate and/or dicamba, to control weeds.  Additionally, Eby suggests introducing glufosinate resistance into the plant (column 16, lines 22-34);  the A5547-127 event is one way to achieve that, with the advantage that it does not otherwise compromise agronomic performance (‘756, column 25, lines 1-36;  column 26, lines 34-42).
The soybean claimed in ‘827 and the instantly claimed soybean have similar values for relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein.  These differences are merely a difference in degree and not in kind, and would be expected by one of ordinary skill in the art introgressing one trait from one plant into another. 
One of ordinary skill in the art would have introduced transgenes and single locus conversions into the plant, including those conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, as claimed in ‘827.  One of ordinary skill in the art would have been motivated to do so because would introduce further desired traits;  for example insect resistance would allow the plants to grown in areas with pests.   
One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as claimed in ‘827.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce 11KA71163-56-06’s traits into other, new soybean lines.
One of ordinary skill in the art would have mutagenized the resulting soybean, as claimed in ‘827.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce new traits into 11KA71163-56-06.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as claimed in ‘827.  One of ordinary skill in the art would have been motivated to do so because these are the economically important products from soybeans and ones of the main reason farmers grow soybean.
Response to Arguments
Applicant repeats the arguments and quotes from the Ghavami Declaration made in response to the 103 rejection above (response pg 10).
This is not found persuasive.  The responses to these arguments and the statements in the Declaration are incorporated herein. 
Applicant has not shown that differences between 99030218 and its recurrent parent are unexpected and unobvious and have practical significance.
‘827 claims using backcrossing to introduce glufosinate resistance into 57160653 (claim 12);  ‘756 A5547-127 event is one way to achieve that, with the advantage that the event does not otherwise compromise agronomic performance (Beuckleer, column 25, lines 1-36;  column 26, lines 34-42).  Applicant has not shown unexpected results for using that glufosinate resistance event over another, where the differences have practical significance.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663